--------------------------------------------------------------------------------

________________________________________________

Call Option Agreement

________________________________________________

by and between

YOU On Demand (Beijing) Technology Co., Ltd.

and

Yang Lan

and

Zhu Yun

and

Tianjin Sevenstarflix Network Technology Limited

[exhibit10-2x1x1.jpg]

April 5, 2016

--------------------------------------------------------------------------------

TABLE OF CONTENTS

Article   Page 1. DEFINITIONS AND INTERPRETATIONS 1 2. OPTION 2 3. UNDERTAKINGS
3 4. REPRESENTATIONS AND WARRANTIES 5 5. TERM 6 6. BREACH OF CONTRACT 6 7.
CONFIDENTIALITY 6 8. FORCE MAJEURE 7 9. GOVERNING LAW 8 10. DISPUTE RESOLUTION 8
11. MISCELLANEOUS 8


--------------------------------------------------------------------------------

This CALL OPTION AGREEMENT (“Agreement”) is entered into on this 5th day of
April, 2016 in Beijing, People’s Republic of China (“PRC”), by and between:

(1)

YOU On Demand (Beijing) Technology Co., Ltd., a limited liability company
incorporated under the laws of the PRC, with its registered address at Suite
2603, 26/F, Tower A, 10 Jintongxi Road, Chaoyang District, Beijing, PRC (“Party
A”);

    (2)

Yang Lan, a PRC citizen and holder of identity card number 110108196803315727
(“Party B”);

    (3)

Zhu Yun, a PRC citizen and holder of identity card number 630104197402260543
(“Party C”); and

    (4)

Tianjin Sevenstarflix Network Technology Limited, a limited liability company
incorporated under the laws of the PRC, with its registered address at Suite
305-55, 3/F, Zonghe Service Building D, Nangang Industrial Zone of Tianjin
Economic Development Zone, Tianjin, PRC (“Company”).

WHEREAS:

A.

The Company is engaged in certain business activities in the PRC (“Business”).
Party A has the expertise in consulting, and Party A and the Company have
entered into a Technical Services Agreement dated as of 1 April 2016 to provide
the Company with various technical, marketing and management consulting and
other services in connection with the Business.

    B.

Party B holds 99% and Party C holds 1% of the equity interests of the Company
(collectively, “Equity Interests”). The Equity Interests represent RMB 50
million in the registered capital of the Company.

    C.

Party B and Party C wish to grant Party A the option to purchase the entire
Equity Interests, and Party A is willing to accept such option, in accordance
with the terms and conditions set out below.

NOW THEREFORE, the parties agree as follows:

1.

DEFINITIONS AND INTERPRETATIONS


  1.1

Definitions. Unless otherwise provided in this Agreement, the following terms
shall have the meanings set forth below:


Business Day

means a day on which commercial banks are open for business in the PRC;

   



Call Notice

means the written notice sent by Party A to exercise the Option;


Call Option Agreement - 1 -  


--------------------------------------------------------------------------------


Confidential Information

means any information of a confidential nature relating to the parties and the
Company, including without limitation any confidential information concerning
their respective structure, business activities (including financial
information, client lists and business policies), technology, released or
unreleased software or hardware products, and marketing plans, regardless of the
format in which such information is stored or communicated, and including any
excerpts, summaries or other derivative forms of the same;

   



Designated Person

means any person designated by Party A in writing;

   



Equity Pledge Agreement

means the Equity Pledge Agreement entered into between Party A, Party B and
Party C on 1 April 2016;

   



Force Majeure

means any fire, flood, war, act of government or other natural or man-made event
which is unforeseen by the parties (or if foreseen, reasonably unavoidable) and
which prevents the performance of this Agreement by any or all of the parties,
but excluding any shortage of credit;

   



Option

means the option for Party A or any Designated Person to purchase, at any time,
all or part of the Equity Interests; and

   



Security Interest

means any security, right or interest of a third party, any purchase right,
right of acquisition, right of set-off, or other security arrangement, including
any security interest subject to this Agreement or the Equity Pledge Agreement.


  1.2

Interpretation. All headings used herein are for reference purposes only and
shall not affect the meaning or interpretation of any provision. Any reference
to an Article or Appendix is to an article or appendix of this Agreement. For
purposes of this Agreement, the term “PRC” refers to Mainland China, and unless
explicitly provided herein does not refer to the Special Administrative Regions
of Hong Kong and Macao or the territory of Taiwan. References to the masculine
shall include the feminine and vice versa.


Call Option Agreement - 2 -  


--------------------------------------------------------------------------------


2.

OPTION


  2.1

Grant of Option. Each of Party B and Party C hereby irrevocably grants to Party
A the Option to acquire his share of the Equity Interests in accordance with
this Agreement.

        2.2

Procedures. Upon Party A’s decision to exercise the Option, it shall send a Call
Notice to Party B and Party C setting out: (a) the Equity Interests amount Party
A wishes to acquire; (b) details of the corresponding exercise price; and (c)
whether the Equity Interests being purchased will be transferred to Party A or
to a Designated Person.

        2.3

Exercise Price. The exercise price for the Equity Interests acquired by Party A
or its Designated Person hereunder shall be determined by Party A at its
discretion, subject to any restrictions imposed by PRC law.

        2.4

Exercise of Option Right. Each time that Party A exercises the Option Party B
and Party C shall:


  2.4.1

convene a shareholders meeting, and pass the necessary resolutions to transfer
the relevant portion of the Equity Interests to Party A or the relevant
Designated Person; and

        2.4.2

cause the Company and its directors to, and shall themselves, take all action
necessary to effect the Option, including without limitation executing all
documents, obtaining all approvals and performing all required steps to transfer
the valid ownership of the Equity Interests to Party A or the Designated Person.


3.

UNDERTAKINGS


  3.1

Undertakings of Party B and Party C in Regard to the Company. Each of Party B
and Party C undertakes to vote in accordance with its Equity Interests in the
Company and to take all other necessary action to ensure that the Company:


  3.1.1

does not supplement or modify its articles of association or other constituent
documents, increase or decrease its existing registered capital, change its
business activities, or alter its capital structure, without the prior written
consent of Party A;

        3.1.2

manages its business and handles its financial and commercial affairs prudently
and in accordance with relevant laws and codes of practice;

        3.1.3

does not sell, assign, mortgage, or otherwise dispose of any legal or beneficial
rights to or in any of its assets, business, or revenue, or permit the creation
of any Security Interest at any time, without the prior written consent of Party
A;


Call Option Agreement - 3 -  


--------------------------------------------------------------------------------


  3.1.4

does not incur, assume or guarantee any debts, without the prior written consent
of Party A;

        3.1.5

does not enter into any material contract valued in excess of RMB 10,000 without
the prior written consent of Party A, except in the ordinary course of business;

        3.1.6

does not, under any circumstance, enter into any contract valued in excess of
RMB 200,000 without the prior written consent of Party A;

        3.1.7

does not extend any loan or credit to any party, or provide any guarantee or
assume any obligation of any party, without the prior written consent of Party
A;

        3.1.8

provides all information relating to its operations and financial affairs to
Party A upon Party A’s request;

        3.1.9

does not merge or consolidate with any third party or acquire or invest in any
third party, without the prior written consent of Party A;

        3.1.0

notifies Party A immediately should any legal action, arbitration or
administrative procedure relating to its assets, operations or income arise or
become likely to arise;

        3.1.11

promptly executes all documents and takes all other actions which are reasonably
necessary for the lawful performance of the provisions and aim of this Agreement
and the documents beneficial to this Agreement;

        3.1.12

does not pay dividends or distributions of any kind to its shareholders without
the prior written consent of Party A.


  3.2

Personal Undertakings of Party B and Party C. Party B and Party C each further
undertakes to:


  3.2.1

cause a shareholders meeting of the Company to vote in favor of the transfer of
his share of the Equity Interests as contemplated hereunder, at the request of
Party A;

        3.2.2

promptly execute all documents and take all other actions which are reasonably
necessary for the lawful performance of the provisions and objective of this
Agreement and the documents beneficial to this Agreement;


Call Option Agreement - 4 -  


--------------------------------------------------------------------------------


  3.2.3

appoint only persons nominated by Party A to serve as directors of the Company;
and

        3.2.4

strictly comply with and perform the provisions of this Agreement and any other
contracts entered into jointly or separately by the parties, and further
undertakes and represents that he will not do anything which will affect the
validity and enforceability of such contracts.


4.

REPRESENTATIONS AND WARRANTIES


  4.1

Party B and Party C. Each of Party B and Party C hereby represents and warrants
to Party A that, as of the date of this Agreement:


  4.1.1

he has the legal capacity to enter into and perform this Agreement;

        4.1.2

his execution and performance of this Agreement will not result in a breach of
any law, regulation, authorisation or agreement to which he is subject;

        4.1.3

this Agreement constitutes legal, valid, and binding obligations enforceable
against him;

        4.1.4

he is the lawful owner of his share of the Equity Interests and has not created
any Security Interest over such Equity Interests other than under the Equity
Pledge Agreement; and

        4.1.5

there is no ongoing or pending dispute, action, arbitration, administrative
procedure or other legal proceeding against him.


  4.2

Company. The Company represents and warrants to Party A that, as of the date of
this Agreement:


  4.2.1

it is a company incorporated and validly existing under the laws of the PRC;

        4.2.2

it has all due power and authority to enter into and perform this Agreement;

        4.2.3

its execution and performance of this Agreement will not result in a breach of
any law, regulation, authorization or agreement to which it is subject;

        4.2.4

it is the lawful owner of its assets, and has not created any Security Interest
over such assets;


Call Option Agreement - 5 -  


--------------------------------------------------------------------------------


  4.2.5

it does not have any outstanding debts other than those incurred in the ordinary
course of business and which have been disclosed to Party A; and

        4.2.6

there is no ongoing or pending dispute, action, arbitration, administrative
procedure or other legal proceeding relating to the Equity Interests, its assets
or itself.


5.

TERM

This Agreement will take effect on the date first set out above, and shall
continue with full force and effect until the earlier of the date on which:

  5.1

Party A has acquired the entire Equity Interests; and

        5.2

this Agreement is terminated by the mutual written consent of the parties.


6.

BREACH OF CONTRACT


  6.1

Breach. A party shall be deemed to be in breach of this Agreement if:


  6.1.1

he fails to perform its obligations under this Agreement fully and in a timely
manner, and does not rectify any such failure within 30 days after written
demand from any other party requesting the same; or

        6.1.2

any representation or warranty made by such party hereunder proves to be or
becomes materially false, misleading or untrue.


  6.2

Liability for Breach. Any party that breaches this Agreement shall indemnify the
other parties against, and compensate them for, any damages or loss incurred as
a result, including third party claims.


7.

CONFIDENTIALITY


  7.1

Confidentiality Obligations. Each party (“Receiving Party”) shall maintain the
strict confidentiality of any and all Confidential Information of any other
party (“Disclosing Party”) to which it may become privy before or during the
performance of this Agreement, and shall not disclose any such Confidential
Information to any third party except to its relevant employees, officers,
affiliates and advisors (as applicable) on a “need-to-know” basis and provided
that the aforesaid recipients of Confidential Information are subject to written
confidentiality undertakings which are no less strict than the obligations set
out herein. Any Confidential Information of the Disclosing Party which is
received by the Receiving Party hereunder shall be used for the sole purpose of
performing this Agreement and such other purpose as the Disclosing Party shall
have permitted in writing.


Call Option Agreement - 6 -  


--------------------------------------------------------------------------------


  7.2

Exceptions. The disclosure of Confidential Information by the Receiving Party
shall not be deemed a breach of its confidentiality obligations under the
following circumstances;


  7.2.1

the Disclosing Party has given its prior written consent to the disclosure;

        7.2.2

the Confidential Information has entered the public domain through no fault or
wrongful act of the Receiving Party;

        7.2.3

the Confidential Information has been rightfully received by the Receiving Party
from a third party which developed such information independently and was not
subject to any confidentiality obligation with regard to the same;

        7.2.4

the Confidential Information was, prior to this Agreement or any other separate
non-disclosure agreement previously existing between the parties and
independently developed by the Receiving Party without the use, directly or
indirectly, of the Confidential Information; or

        7.2.5

where the disclosure of Confidential Information is required pursuant to law or
a court order of competent jurisdiction, provided that such disclosure shall be
limited to the extent required by such applicable law or court order, and
provided further that the Receiving Party has notified the Disclosing Party of
the need to disclose the Confidential Information in question, such that the
Disclosing Party shall have the opportunity to oppose the disclosure thereof by
means of any available objections or appeals.


8.

FORCE MAJEURE


  8.1

A party who is not able to perform its obligations hereunder as a direct result
of Force Majeure, shall not be deemed to be in breach of this Agreement,
provided that the following conditions are satisfied simultaneously:


  8.1.1

its failure to perform its obligations hereunder has been directly caused by
Force Majeure;

        8.1.2

it has used commercially reasonable efforts to perform its obligations hereunder
and, has taken necessary precautions to reduce the losses to the other parties
arising from the Force Majeure;

        8.1.3

it has immediately informed the other parties in writing after the occurrence of
Force Majeure; and


Call Option Agreement - 7 -  


--------------------------------------------------------------------------------


  8.1.4

it has provided written information and supporting documentation, including a
statement of the reasons for the delay in implementing or partially implementing
this Agreement, within 15 days after the occurrence of Force Majeure.


9.

GOVERNING LAW

This Agreement shall be governed by and construed in accordance with the laws of
the PRC.

10.

DISPUTE RESOLUTION


  10.1

If any dispute arises in connection with this Agreement, the parties shall
attempt in the first instance to resolve it through friendly consultations or
mediation. If any dispute cannot be resolved within thirty (30) days after the
commencement of discussions, such dispute shall be referred to and finally
resolved by arbitration in Beijing under the auspices of the China International
Economic and Trade Arbitration Commission in accordance with the Commission’s
then-current arbitration rules. The arbitration shall be conducted in [both the
English and Chinese] languages before a tribunal of three (3) arbitrators
appointed in accordance with the said rules.

        10.2

The arbitral award shall be final and binding on the parties. The winning party
may, at the cost and expense of the losing party(ies), apply to any court of
competent jurisdiction for enforcement of such arbitral award.

        10.3

During the period when the dispute is being resolved, except for the matters
under dispute, the parties shall continue performing this Agreement in all
respects.


11.

MISCELLANEOUS


  11.1

Notices. All notices or other communications hereunder shall be written in
English, and delivered in person (including by courier), by first class mail or
facsimile, to the addresses set forth below. A notice shall be deemed to have
been delivered (a) on the date of signing of the delivery receipt in the case of
delivery in person (including by courier); (b) on the 10th day of the mailing
date in the case of delivery by mail; and (c) on the date recorded in the
transmission record in the case of facsimile, unless delivery is made after 5 pm
on a Business Day or on a non-Business Day in the place of receipt, in which
case delivery shall be deemed to occur at 9 am on the following Business Day.


Call Option Agreement - 8 -  


--------------------------------------------------------------------------------


  Party A: YOU On Demand (Beijing) Technology Co., Ltd.         Address: Suite
2603, 26/F, Tower A, 10 Jintongxi Road,   Chaoyang District, Beijing, PRC    
Tel: +86 10 8590 6561   Fax: +86 10 8590 6577   Attn: Grace He         Party B:
Yang Lan         Address: No. 602 Unit 1 18/F, No. 19 West Third Ring North    
Road, Haidian District, Beijing, PRC   Tel: +86 10 8776 2856         Party C:
Zhu Yun   Address: No.501, Room 13, 15th Floor, Liuheyuan,     Shijingshan
District, Beijing, PRC.   Tel: +86 138 0111 9910       Company: Tianjin
Sevenstarflix Network Technology Limited         Address: Suite 305-55, 3/F,
Zonghe Service Building D,     Nangang Industrial Zone of Tianjin Economic  
Development Zone, Tianjin, PRC     Tel: +86 10 8590 6561   Fax: +86 10 8590 6577
  Attn: Mei Chen


  11.2

Entire Agreement. This Agreement constitutes the entire agreement among the
parties in respect of the subject matter hereof and shall supersede any previous
discussions, negotiations and agreements related thereto.

        11.3

Amendment. This Agreement may be amended only by a written agreement signed by
the parties, which amendment shall be attached to this Agreement as an Appendix.
If required by law, the parties shall obtain all requisite approvals from the
relevant authorities to give effect to the amendment.

        11.4

No Waiver. Unless otherwise agreed upon by the parties in writing, any failure
or delay on the part of any party to exercise any right, authority or privilege
under this Agreement, or under any other related agreement, shall not operate as
a waiver thereof; nor shall any single or partial exercise of any right,
authority or privilege preclude any other future exercise thereof.

        11.5

Severability. The provisions of this Agreement are severable from each other.
The invalidity of any provision of this Agreement shall not affect the validity
or enforceability of any other provision of this Agreement.


Call Option Agreement - 9 -  


--------------------------------------------------------------------------------


  11.6

Successors. This Agreement shall be valid and binding on the parties, their
successors and permitted assigns (if any).

        11.7

Assignment. Party B, Party C and the Company shall not assign any of their
rights or obligations hereunder without the prior written consent of Party A.
Party A shall have the right to assign all or any of its rights or obligations
under this Agreement to a Designated Person at any time. Party B, Party C and
the Company shall cooperate fully with Party A to affect any such assignment,
including without limitation signing any documentation.

        11.8

Counterparts. This Agreement may be executed in any number of counterparts. Each
such counterpart shall be deemed to be an original instrument, and all such
counterparts shall together constitute one and the same instrument.

        11.9

Languages and Versions. This Agreement is executed in four (4) original English
language sets. Each party shall retain one (1) such original set.

[The space below is intentionally left blank.]

Call Option Agreement - 10 -  


--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed or have caused this Agreement to
be executed by their duly authorized representatives on the date first indicated
above.

For and on behalf of
YOU On Demand (Beijing) Technology Co., Ltd.
(Company Seal)

Signature: /s/ Wang Pao Yun Name: Wang Pao Yun Title: Legal Representative


Yang Lan       Signature: /s/ Yang Lan     Zhu Yun       Signature: /s/ Zhu Yun

For and on behalf of
Tianjin Sevenstarflix Network Technology Limited
(Company Seal)

Signature: /s/ Zhu Yun Name: Zhu Yun Title: Legal Representative


Signature Page to Call Option Agreement


--------------------------------------------------------------------------------